OPINIoN OF THE COURT, HAiu~ER, P. 3'. This action was brought by appellant to recover damages for the alleged trespass of cutting and removing ice from that part of the Yermillion river which overflowed his out-lots 1, 2 and 3, in Riverside addition to the city of Streator, He was defeated in a trial in the Circuit Court, and judgrn.ent rendered against him for costs. He urges a reversal upon the sole ground that the verdict was against the evidence. Appellee was engaged in harvesting ice for storage. Whether in his operations he cut and removed ice from the lots described, was the question tried and decided by the jury. There was some conflict between the witnesses and _ uncertainty as to location. An examination of the evidence in the record, leaves our minds in doubt. It is the province of the jury to reconcile conflicting evidence and settle doubtful questions of fact. If the trial was fairly had, and no error oí the trial court intervened, an appellate court should not disturb the finding, unless the verdict is so clearly against the evidence as to be considered only as the result of passion, prejudice, or a palpable misapprehension of the facts. C. & A. R. R. Co. v. Shannon, Adm’r, etc., 43 Il. 338; Twining v. Martin, 65 Ill. 157. We do not feel warranted in disturbing the finding which the jury made in this case. Judgment affirmed.